Exhibit 10.3

MOTIVE, INC.

STOCK OPTION TERMINATION AGREEMENT

This Stock Option Termination Agreement is made and entered into as of June 16,
2008, by and between Motive, Inc., a Delaware corporation (the “Company”), and
Alfred Mockett, the Company’s Chairman and Chief Executive Officer (“Optionee”).

WHEREAS, the Company and Optionee are parties to that certain Non-Qualified
Stock Option Agreement (the “Agreement”) dated February 20, 2006, under which
Optionee was granted the option (the “Option”) to purchase up to 750,000 common
shares of Company common stock at a strike price of $3.40 per share; and

WHEREAS, Optionee desires not to exercise the Option because the strike price
thereof is greater than the tender offer price contemplated in the Merger
Agreement referred to below, and thus Optionee and the Company desire to
terminate the Agreement and to extinguish all of their respective rights and
obligations thereunder, effective upon consummation of the tender offer (the
“Tender Offer”) contemplated by that certain Agreement and Plan of Merger dated
as of June 16, 2008 (the “Merger Agreement”), by and among Lucent Technologies
Inc. (“Parent”), Magic Acquisition Subsidiary Inc. (“Merger Sub”) and the
Company;

NOW, THEREFORE, Optionee does hereby terminate, waive and relinquish any and all
rights he may have under the Agreement, conditioned only on the consummation of
the Tender Offer; and the Company does, by its duly authorized representative,
accept such termination, waiver and relinquishment and hereby relinquishes any
rights the Company may have under the Agreement, also conditioned on
consummation of the Tender Offer. Furthermore, Optionee hereby acknowledges
that, as of the date hereof, no portion of the Option held by him has been
exercised, and Optionee hereby agrees not to exercise any portion of the Option
held by him until and unless this Stock Option Termination Agreement is
terminated in the manner provided herein. If for any reason (i) the Company
shall terminate the Merger Agreement, or (ii) Parent and Merger Sub shall
terminate the Merger Agreement or refuse to consummate the Tender Offer after
the satisfaction or waiver of all conditions thereto, then in each such case
this Stock Option Termination Agreement shall thereupon immediately terminate,
become void and of no further force or effect.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Optionee have caused this Stock Option
Termination Agreement to be executed as of the date first set forth above.

 

MOTIVE, INC.

By:  

/s/ Jack Greenberg

  Jack Greenberg   General Counsel

OPTIONEE

/s/ Alfred Mockett

Alfred Mockett

 

2